 


109 HRES 758 IH: Welcoming the members and staff of the parliaments of East Timor, Georgia, Indonesia, and Macedonia to the House of Representatives as the first partner parliaments of the House Democracy Assistance Commission.
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 758 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Dreier (for himself, Mr. Price of North Carolina, Mr. Kolbe, Mr. Gillmor, Mr. Kirk, Mr. Boozman, Mr. Wilson of South Carolina, Mr. Cole of Oklahoma, Mrs. Miller of Michigan, Mr. Fortenberry, Mr. Reyes, Mrs. Capps, Mr. Holt, Mr. Schiff, Mr. Davis of Alabama, and Ms. Schwartz of Pennsylvania) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Welcoming the members and staff of the parliaments of East Timor, Georgia, Indonesia, and Macedonia to the House of Representatives as the first partner parliaments of the House Democracy Assistance Commission. 
 
 
Whereas since its founding, the United States has championed democracy around the world; 
Whereas central to the success of any democracy is a strong, independent legislature which can act as a check on the executive branch; 
Whereas in his second inaugural address on January 20, 2005, President George W. Bush declared: The best hope for peace in our world is the expansion of freedom in all the world. . . . So it is the policy of the United States to seek and support the growth of democratic movements and institutions in every nation and culture, with the ultimate goal of ending tyranny in our world.; 
Whereas the House Democracy Assistance Commission was established by the House of Representatives on March 14, 2005, to offer assistance and support to parliaments of new democracies as they strengthen accountability, transparency, legislative independence, and government oversight; 
Whereas the House Democracy Assistance Commission enables Members and staff of the House of Representatives to personally undertake what President Bush called the idealistic work of helping raise up free governments as they work directly with their counterparts in new democracies around the world to help those parliaments play an independent and substantive role in the legislative process and government oversight; 
Whereas the House Democracy Assistance Commission has established partnerships between the House of Representatives and the parliaments of Afghanistan, East Timor, Georgia, Indonesia, Kenya, Lebanon, and Macedonia; 
Whereas the House Democracy Assistance Commission will bring members and staff of the parliaments of East Timor, Georgia, Indonesia, and Macedonia to the United States from April 17 to 28, 2006, to observe first-hand the work of the Members, officers, and staff of the House of Representatives and congressional support agencies; 
Whereas a similar program will be conducted later this year for members and staff of the parliaments of Afghanistan, Kenya, Lebanon, and perhaps other countries; 
Whereas the House Democracy Assistance Commission sent a congressional delegation to Indonesia and East Timor in February 2006 to work with members and staff of the parliaments of those countries and plans to send delegations to other partner countries; and 
Whereas the House Democracy Assistance Commission will enter into similar partnerships with the parliaments of other new democracies around the world, including democracies in the Western Hemisphere: Now, therefore, be it 
 
That the House of Representatives— 
(1)restates its commitment to help strengthen democracy around the world through the work of the House Democracy Assistance Commission;  
(2)welcomes the members and staff of the parliaments of East Timor, Georgia, Indonesia, and Macedonia to the United States and the House of Representatives;  
(3)endorses a continuing partnership between the House of Representatives and the parliaments of East Timor, Georgia, Indonesia, and Macedonia;  
(4)supports future exchanges between the House of Representatives and the parliaments of Afghanistan, Kenya, Lebanon, as well as similar partnerships with other new democracies around the world. 
 
